UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
LJUBICA RAJKOVIC,                   )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )        Civil Action No. 13-1808 (TSC)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION, et al.,              )
                                    )
                  Defendants.       )
___________________________________ )

                                  MEMORANDUM OPINION

       This matter is before the Court on Defendants’ Motion for Summary Judgment [ECF No.

16]. The motion is unopposed, and for the reasons stated below, the motion will be granted.

       Plaintiff submitted a request under the Freedom of Information Act (“FOIA”), see 5

U.S.C. § 552, to the Federal Bureau of Investigation (“FBI”) for information about John

Kennedy, Jr., “son of the former president of the U.S.A. John F. Kennedy, who died in a plane

accident on July 19, 1999.” Compl. ¶ 4; see Statement of Material Facts As To Which There Is

No Genuine Issue [ECF No. 16-1] ¶ 1. Initially, the FBI directed plaintiff to “pre-processed

material . . . available in the FBI’s public website in order to speed the process and avoid

charging unnecessary duplication fees.” Defs.’ Mot. for Summ. J., Second Hardy Decl. ¶ 8; see

Statement of Material Facts As To Which There Is No Genuine Issue ¶ 2 (citing Second Hardy

Decl. ¶ 6). Plaintiff was not satisfied with this response, however, see Compl. ¶¶ 5-8, and opted

to litigate the matter instead, Statement of Material Facts As To Which There Is No Genuine

Issue ¶ 6.


                                                 1
        A search of the FBI’s Central Records System using variations of John Kennedy Jr.’s

first and last names as search terms identified three main files plus another “104 potentially

responsive cross-reference files. Statement of Material Facts As To Which There Is No Genuine

Issue ¶ 10. After further review of these files, FBI staff determined that only two main files and

eight cross-references were responsive to plaintiff’s FOIA request. Id. Of 347 pages of records

deemed responsive, the FBI determined that 11 pages were duplicates, released 57 pages in full,

released 153 pages in part, and withheld 126 pages in full. Id. ¶ 11. It relied on FOIA

Exemptions 1, 3, 6, 7(C), 7(D), and 7(E). See id. ¶¶ 14-20 (citing Second Hardy Decl. ¶¶ 17-79).

The FBI has reviewed the responsive records “to achieve maximum disclosure consistent with

the access provisions of the FOIA,” id. ¶ 13, and to this end, it has “provided all reasonably

segregable material to [p]laintiff . . . and . . . the only information withheld . . . consists of

information that would trigger reasonably foreseeable harm to one or more interests protected by

the cited FOIA exemptions,” id. ¶ 22 (citing Second Hardy Decl. ¶¶ 80-81).

        On August 26, 2014, the Court issued an Order [ECF No. 17] advising the plaintiff of her

obligations under the Federal Rules of Civil Procedure and the local rules of this Court to

respond to the motion. Specifically, the Court warned the plaintiff that, if she failed to file an

opposition to the motion by October 15, 2014, the motion would be treated as conceded. To

date, the plaintiff has neither filed an opposition to the motion nor requested an extension of

time. For purposes of this Memorandum Opinion, the above facts are deemed admitted. See

LCvR 7(h)(1) (“In determining a motion for summary judgment, the court may assume that facts

identified by the moving party in its statement of material facts are admitted, unless such a fact is

controverted in the statement of genuine issues.”).




                                                    2
       Although the Court may treat the government’s unopposed motion as conceded, see

LCvR 7(b), summary judgment is warranted only if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see Alexander v. FBI, 691 F. Supp. 2d 182, 193 (D.D.C. 2010) (“[E]ven where a

summary judgment motion is unopposed, it is only properly granted when the movant has met its

burden.”). Here, defendants have met their burden, and absent any opposition from the plaintiff,

the Court will grant summary judgment in the defendants’ favor.

       An Order is issued separately.



                                                     /s/
                                                     TANYA S. CHUTKAN
DATE: November 4, 2014                               United States District Judge




                                                 3